Citation Nr: 0502026	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  95-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, 
claimed as due to Agent Orange exposure.  

2.  Entitlement to service connection for a kidney disorder, 
to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from October 1969 to 
April 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision that, 
inter alia, denied the veteran's claims for service 
connection for malignant melanoma claimed as due to Agent 
Orange exposure, service connection for a kidney disorder to 
include as due to Agent Orange exposure, and service 
connection for a dental disorder.  The veteran filed a notice 
of disagreement (NOD) in August 1994, and the RO issued a 
statement of the case (SOC) in November 1994.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals), in January 1995.  

In August 1996, the Board, inter alia, remanded the issues on 
appeal to the RO for additional development.  

The veteran's claims were subsequently returned to the Board, 
which in May 1997, issued a decision that, in pertinent part, 
denied as not well grounded the veteran's claims for service 
connection for malignant melanoma claimed as due to Agent 
Orange exposure, a kidney disorder to include as due to Agent 
Orange exposure, and a dental disorder.  The veteran, in 
turn, appealed those particular denials of service connection 
to the United States Court of Appeals for Veterans Claims 
(hereinafter "Court").

On September 1, 2000, the Court issued a memorandum decision 
on these matters in which it affirmed the denial of the 
veteran's claims for service connection for malignant 
melanoma claimed as due to Agent Orange exposure and for a 
dental disorder; and vacated the Board decision on the claim 
for service connection for a kidney disorder to include as 
due to Agent Orange exposure, remanding that claim to the 
Board for further action.  

Following the the enactment of the Veterans Claims Assistance 
Act of 2000 (hereinafter "VCAA"), the Court issued a 
memorandum decision on December 18, 2000, in which it 
withdrew its September 1, 2000, decision, and entered a new 
decision vacating the Board's May 1997 decision with respect 
to the denials of service connection for malignant melanoma 
claimed as due to Agent Orange exposure, for a kidney 
disorder to include as due to Agent Orange exposure, and for 
a dental disorder, and remanding these matters to the Board 
for further proceedings consistent with the memorandum 
decision.  

In August 2001, the Board, in turn, remanded the claims to 
the RO for further action.  After completion of the requested 
action, the RO continued the denials of the claims (as 
reflected in November 2003 supplemental SOC (SSOC).  

The Board's decision on the veteran's claims for service 
connection for malignant melanoma claimed as due to Agent 
Orange exposure, and for a kidney disorder to include as due 
to Agent Orange exposure, is set forth below.  The claim for 
service connection for a dental disorder is addressed in the 
remand following the decision; that  matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claims for service connection for 
malignant melanoma claimed as due to Agent Orange exposure, 
and for a kidney disorder to include as due to Agent Orange 
exposure, has been accomplished.  

2.  While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed exposed to 
herbicide agents, including Agent Orange, during service, 
neither malignant melanoma nor a kidney disorder is among the 
disabilities recognized by VA as etiologically related to 
herbicide (Agent Orange) exposure in Vietnam.  

3.  There is no competent medical evidence that the veteran 
currently has a malignant melanoma.  

4.  There is no competent medical evidence that relates any 
currently diagnosed kidney disorder to the veteran's active 
military service, to include any presumed Agent Orange 
exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for malignant 
melanoma, claimed as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309 
(2004).  

2.  The criteria for service connection for a kidney 
disorder, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for malignant melanoma claimed as due 
to Agent Orange exposure, and for a kidney disorder to 
include as due to Agent Orange exposure, has been 
accomplished.  

Through a November 1994 SOC, a November 2001 notice letter, 
and November 2003 SSOC, the RO notified the veteran of the 
legal criteria governing his claims, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claims.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the notice letter of November 2001 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  Furthermore, the veteran was advised to submit 
evidence pertaining to his claims in the form of his own 
statements or statements from other persons describing the 
veteran's physical symptoms.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter 
"Court") held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As is noted above, the four content of notice 
requirements have been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the July 1994 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than six years after the July 1994 rating 
decision.  The Board also finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

As indicated above, the November 1994 SOC notified the 
veteran what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to his claims.  In its August 2001 remand, the Board 
identified the evidence that had been considered in 
connection with the veteran's claims.  Thereafter, in its 
November 2001 letter, the RO notified the veteran of the VCAA 
and VA's duties to notify and assist and requested additional 
information regarding identified medical evidence.  The 
veteran was issued a November 2003 SSOC that again identified 
the evidence that had been considered with respect to his 
claims.  After the SOC, Board remand, RO notice letter, and 
SSOC, the veteran was afforded an opportunity to respond.  

The Board points out that  that in a January 1995 statement, 
the veteran reported that he had numerous records hidden in 
storage in Denver, Colorado.  He also has reported that he 
was treated at a VA facility in 1972 prior to his discharge 
from service.  In the November 2001 notice letter, the 
veteran was requested to provide the name and location of 
each VA medical facility he reportedly was treated beginning 
January 1, 1972, to the present.  He was also requested to 
identify any private treatment he had received for his 
disabilities.  The veteran did not respond to the RO's 
request for information.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to satisfy the duty to 
assist in connection with the claims currently under 
consideration.  In its August 2001 remand, the Board 
requested that the veteran undergo VA examinations, and those 
examinations were accomplished.  (While, parenthetically, the 
Board notes that the examining physician indicated that he 
did not then have the veteran's service records, as discussed 
below, because those records include no complaints or 
findings pertinent to either malignant melanoma or a kidney 
disorder, that fact does not preclude consideration of either 
claim, at this juncture).  The Board also notes that all 
available identified VA treatment records have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing records pertinent 
to either claim that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for 
malignant melanoma claimed as due to Agent Orange exposure, 
and for a kidney disorder, to include as due to Agent Orange 
exposure. 

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  Thus, 
a presumption of service connection arises for a Vietnam era 
veteran (presumed exposed to Agent Orange) who later develops 
one of the conditions listed below.  

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia 
(CLL), Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam.  Thus, the veteran is 
presumed to have been exposed to herbicides in Vietnam.  See 
38 C.F.R. § 3.307(a)(6)(iii).  That notwithstanding, the 
Board finds that there is no basis for presumptive service 
connection, based on presumed herbicide exposure, for either 
condition currently at issue.  In this regard, the Board 
notes that neither malignant melanoma nor a kidney disorder 
is among the enumerated disabilities recognized by VA as 
etiologically related to herbicide (Agent Orange) exposure in 
Vietnam.  

The Board notes, however, that service connection for 
disability claimed as due to exposure to Agent Orange (such 
as the malignant melanoma claimed by the veteran) also may be 
established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure (see Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303.  

As the veteran has not limited his claim for service 
connection for a kidney disorder to Agent Orange exposure, 
evidence of a nexus between any in-service injury or disease 
(to include Agent Orange), may provide a basis for a grant of 
service connection.

First addressing the claim for service connection for 
malignant melanoma, the Board notes that, because there is no 
competent medical evidence to establish that the veteran 
currently suffers from that condition, there is no predicate 
for a grant of service connection for that condition.  While 
the veteran was diagnosed with a malignant melanoma in 1991, 
the medical evidence reflects that the veteran underwent 
surgery in February of that year for removal of the malignant 
melanoma situated in the left scapular region.  Clinical 
records reflect that the veteran also developed several nevi 
on his back, which were biopsied and removed in July 1991, as 
well as between February and March 1993.  A July 2003 report 
of VA examination reflects a diagnosis of melanoma, left 
shoulder area, with positive lymph nodes and axillary 
dissection, but no apparent recurrence in the 12 years since 
the diagnosis was made.  An October 2003 addendum to the July 
2003 examiner's report reflects that the veteran had been 
examined every six months for possible metastatic lesions by 
a dermatologist and oncologist; the physician noted that the 
veteran had had several pigmented lesions removed from the 
skin of his back, his right arm, and his right axillary area, 
all of which were reported as non-melanotic.  

While in the October 2003 addendum, the July 2003 examiner 
indicated that there was no nexus between the malignant 
melanoma diagnosed in 1991, the fact remains that the medical 
evidence simply does not establish the presence of any 
malignant melanoma currently (i.e., at a time period 
pertinent to the claim on appeal), and the veteran has 
neither presented nor alluded to the existence of any such 
evidence.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence that the veteran currently has malignant melanoma, 
there can be no valid claim for service connection for that 
condition.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

By contrast, the Board notes that, as regards the claim for a 
kidney disorder, the medical evidence currently establishes 
the veteran has such a condition (specifically, kidney cysts, 
as noted below).  However, there is no medical evidence of a 
nexus between any such condition and any incident of service, 
to include presumed Agent Orange exposure.

In this regard, the Board points out that the  veteran's 
service medical records are negative for a finding, 
diagnosis, or treatment for a kidney disorder.  Post-service 
medical evidence reflects that in February 1991, a computed 
tomography (CT) scan of the veteran's abdomen identified a 
very small punctuate cyst in the middle pole portion of the 
left kidney.  A subsequent November 2000 CT scan revealed a 
small hypo-dense area in the right kidney that was identified 
as a probable cyst.  A July 2003 report of VA examination 
notes that the veteran had frequency of urination, nocturia 
at least two times a night, and occasional burning on 
urination.  It was noted that the frequency of urination was 
believed to be related to the veteran's diabetes mellitus.  
The examiner's diagnosis was cyst of the right kidney.  An 
October 2003 addendum to the July 2003 examiner's report 
notes the veteran's history regarding the diagnosed kidney 
cyst.  The examiner opined that it would appear that the 
veteran's kidney problem was an incidental finding, and was 
not related to his malignant melanoma or any other known 
etiologic factors.  

The medical evidence thus reflects that the veteran currently 
suffers from kidney cysts.  However, no physician or other 
medical professional has linked any such problem to to any 
incident of active service, to include presumed Agent Orange 
exposure.  On the contrary, the July 2003 examiner indicated, 
in an October 2003 addendum, that there were no know 
etiologic factors for the veteran's kidney problem; this 
opinion-the only one to address medical etiology of a kidney 
disorder-tends to militate against the veteran's claim, and 
the veteran has neither presented nor alluded to the 
existence of any opinion establishing a relationship between 
any current kidney cysts and service.  Hence, the record 
likewise presents no basis for a grant of service connection 
for a kidney disorder.  

The Board has considered the assertions advanced by the 
veteran in connection with each claim currently under 
consideration.  However, as a layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on a medical matter, 
such as whether he, in fact, suffers from malignant melanoma, 
or whether a kidney disorder is medically related to service, 
to include as due to Agent Orange exposure.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, where, as here, each claim turns on a medical matter, 
medical evidence, not lay assertions, is needed to establish 
each claim.  

For the foregoing reasons, the claims for service connection 
for malignant melanoma claimed as due to Agent Orange 
exposure, and for a kidney disorder to include as due to 
Agent Orange exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the competent 
medical evidence simply does not support either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for malignant melanoma, claimed as due to 
Agent Orange exposure, is denied.  

Service connection for a kidney disorder, to include as due 
to Agent Orange exposure, is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for service connection 
for a dental disorder is warranted.  

The veteran contends that that he currently suffers from a 
dental disorder as a residual of a dental procedure performed 
during his military service.  The dental disorder has 
reportedly resulted in the loss of teeth requiring extensive 
orthodontic treatment.  

Initially, the Board notes that certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161. See 38 C.F.R. § 3.381(a) 
(2004).  Otherwise, under 38 C.F.R. § 4.150, missing teeth 
can be service connected for compensation purposes only if 
the lost masticatory surface cannot be replaced by suitable 
prosthesis and where such loss is, inter alia, due to loss of 
substance of the body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).

Service medical records reflect that the veteran was seen in 
October 1970 for two fractured teeth, numbers 8 and 9; the 
teeth were fitted for crowns.  In January 1971, the veteran 
was seen with complaints of fever, chills and pain in his 
right cheek.  Swelling and tenderness were noted over the 
right maxilla near the nasal ridge.  In April 1971, tooth 
number 8 was extracted.  A May 1971 service medical record 
notes that teeth numbers 8 and 9 were missing.  

In April 1992, a dental rating established service connection 
for treatment purposes for teeth numbers 8 and 9.  The Board 
notes otherwise that post-service treatment records are 
negative for findings related to a dental disorder.  

In its August 2001 remand order, the Board requested that the 
veteran be scheduled for a VA "dental" examination for the 
purpose of determining whether the veteran had a dental 
disorder, and if so, whether that diagnosed disability was 
the result of injury or disease incurred or aggravated during 
active military service.  

A July 2003 report of VA examination notes that teeth numbers 
8 and 9 were restored with crowns.  The crowns were noted to 
have failed and the teeth were removed while the veteran was 
in service and a partial plate was inserted.  After the 
veteran was discharged, the teeth were replaced by a fixed 
bridge that extended from teeth numbers 7 to 10.  The 
examiner additionally noted that in the intervening years, 
the veteran had had some loss of adjacent teeth, and had gone 
to a large bridge and now had an acrylic Valplast partial 
that was replacing the missing teeth.  Clinical evaluation of 
the veteran's teeth revealed essentially normal findings 
except for mild bone loss in the posterior quadrant, both 
maxillary and mandibular.  The Board notes that the examiner 
did not otherwise address whether the veteran had a dental 
disability and whether such disability was related to 
service.  

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  In this instance, the Board is not competent to 
assess whether the "mild bone loss in the posterior 
quadrant" is related to the veteran's dental procedures in 
service.  Hence, further medical development is needed to 
answer that question.    

Thus, the Board finds that the case should be returned to the 
July 2003 examiner that  conducted the VA "dental" 
examination for a supplemental opinion, based upon a 
comprehensive review of the evidence (to particularly include 
the evidence added to record) that provides a complete 
rationale for the conclusion reached.  See 38 U.S.C.A. 
§ 5103A(d).  The RO should arrange for the veteran to undergo 
an additional VA "dental" examination only if the July 2003 
examiner is unavailable and/or such examination is needed to 
answer the question posed to the examiner.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for 
service connection for a dental disorder on appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for service connection for a dental 
disorder on appeal.  

The Board regrets that another remand of this matter will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action 
is unavoidable.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a dental 
disorder that is not currently of record.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should forward the veteran's claims file 
to the dental examiner at the VA Medical 
Center Kansas City that examined the 
veteran in July 2003.  The examiner 
should review the veteran's claims file 
(with particular attention to the prior 
examination report and evidence since 
added to the record) and provide a 
supplemental opinion addressing whether 
it is at least as likely as not (i.e. 
there is at least a 50 percent 
probability) that the veteran currently 
has a dental disability is the result of 
injury or disease incurred or aggravated 
during active service.  In providing such 
opinion, the examiner should specifically 
address whether any in-service disease or 
injury to the veteran's teeth, in 
particular, teeth numbers 8 and 9, 
resulted in the mild bone loss in the 
posterior quadrant, both maxillary and 
mandibular, identified in the July 2003 
examination report.  The examiner must 
provide the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  

The RO should arrange for the veteran to 
undergo a dental examination only if the 
July 2003 VA dental examiner is 
unavailable and/or such examination is 
needed to answer the question posed 
above.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 268.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a dental disorder 
in light of all pertinent evidence and 
legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to the legal authority considered, and 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


